Per Curiam.

The charge is for taking two dollars, as fees for collecting money on an execution put into his hands as constable, when no such fees were due him.
This question must depend upon the construction of our acts of assembly, 1796 ch. 7, sec. 6; 1801 ch. 7, see. 5$ 1806, ch. 6, sec. 3 and 5. These acts, by their very terms, contemplate the performance of the duty to entitle the officer to his fees of collection, for receiving the money— keeping it safely, and counting it over to the plaintiff The law allows the collection of commissions.
Offices are not sinecures, or, at least, should not be. To give fees by construction to any officer, would be to use a discretion and make the law. It would want uniformity — and might superinduce abuse. The acts are plain and must be followed. The defendant having been convicted — let the judgment be affirmed.
The performance of the duty, to entitle to compensation, is agreeable to the spirit and frame of our Government.